Exhibit 10.12

Workday, Inc.

2005 Stock Plan

ADOPTED ON APRIL 14, 2005

AMENDED AND RESTATED ON APRIL 17, 2009

AMENDED AND RESTATED ON OCTOBER 27, 2009

AMENDED AND RESTATED ON JANUARY 27, 2010

AMENDED AND RESTATED ON FEBRUARY 2, 2011

AMENDED AND RESTATED ON JANUARY 24, 2012

AMENDED AND RESTATED ON MAY 22, 2012

AMENDED AND RESTATED ON MAY 23, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.    ESTABLISHMENT AND PURPOSE

     1   

SECTION 2.    ADMINISTRATION

     1   

(a)

  

Committees of the Board of Directors

     1   

(b)

  

Authority of the Board of Directors

     1   

SECTION 3.    ELIGIBILITY

     1   

(a)

  

General Rule

     1   

(b)

  

Ten-Percent Stockholders

     1   

SECTION 4.    STOCK SUBJECT TO PLAN

     2   

(a)

  

Basic Limitation

     2   

(b)

  

Additional Shares

     2   

SECTION 5.    TERMS AND CONDITIONS OF AWARDS OR SALES

     2   

(a)

  

Stock Grant or Purchase Agreement

     2   

(b)

  

Duration of Offers and Nontransferability of Rights

     2   

(c)

  

Purchase Price

     2   

(d)

  

Withholding Taxes

     2   

(e)

  

Transfer Restrictions and Forfeiture Conditions

     3   

SECTION 6.    TERMS AND CONDITIONS OF OPTIONS

     3   

(a)

  

Stock Option Agreement

     3   

(b)

  

Number of Shares

     3   

(c)

  

Exercise Price

     3   

(d)

  

Exercisability

     3   

(e)

  

Basic Term

     3   

(f)

  

Termination of Service (Except by Death)

     4   

(g)

  

Leaves of Absence

     4   

(h)

  

Death of Optionee

     4   

(i)

  

Post-Exercise Restrictions on Transfer of Shares

     5   

(j)

  

Pre-Exercise Restrictions on Transfer of Options or Shares

     5   

(k)

  

Withholding Taxes

     5   

(l)

  

No Rights as a Stockholder

     5   

(m)

  

Modification, Extension and Assumption of Options

     5   

(n)

  

Company’s Right to Cancel Certain Options

     6   

SECTION 7.    PAYMENT FOR SHARES

     6   

(a)

  

General Rule

     6   

(b)

  

Services Rendered

     6   

(c)

  

Promissory Note

     6   

(d)

  

Surrender of Stock

     6   

(e)

  

Exercise/Sale

     6   

(f)

  

Other Forms of Payment

     7   

 

i



--------------------------------------------------------------------------------

          Page  

SECTION 8.    ADJUSTMENT OF SHARES

     7   

(a)

  

General

     7   

(b)

  

Mergers and Consolidations

     7   

(c)

  

Reservation of Rights

     8   

SECTION 9.    PRE-EXERCISE INFORMATION REQUIREMENT

     8   

(a)

  

Application of Requirement

     8   

(b)

  

Scope of Requirement

     9   

SECTION 10.  MISCELLANEOUS PROVISIONS

     9   

(a)

  

Securities Law Requirements

     9   

(b)

  

No Retention Rights

     9   

(c)

  

Treatment as Compensation

     9   

(d)

  

Transferrability of Options or Shares Awarded or Sold Under the Plan

     9   

(e)

  

Governing Law

     10   

SECTION 11.  DURATION AND AMENDMENTS

     10   

(a)

  

Term of the Plan

     10   

(b)

  

Right to Amend or Terminate the Plan

     10   

(c)

  

Effect of Amendment or Termination

     10   

SECTION 12.  DEFINITIONS

     10   

 

ii



--------------------------------------------------------------------------------

WORKDAY, INC. 2005 STOCK PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.

The purpose of the Plan is to offer selected persons an opportunity to acquire a
proprietary interest in the success of the Company, or to increase such
interest, by acquiring Shares of the Company’s Stock. The Plan provides both for
the direct award or sale of Shares and for the grant of Options to purchase
Shares. Options granted under the Plan may include Nonstatutory Options as well
as ISOs intended to qualify under Section 422 of the Code.

Capitalized terms are defined in Section 12.

SECTION 2. ADMINISTRATION.

(a) Committees of the Board of Directors. The Plan may be administered by one or
more Committees. Each Committee shall consist of one or more members of the
Board of Directors who have been appointed by the Board of Directors. Each
Committee shall have such authority and be responsible for such functions as the
Board of Directors has assigned to it. If no Committee has been appointed, the
entire Board of Directors shall administer the Plan. Any reference to the Board
of Directors in the Plan shall be construed as a reference to the Committee (if
any) to whom the Board of Directors has assigned a particular function.

(b) Authority of the Board of Directors. Subject to the provisions of the Plan,
the Board of Directors shall have full authority and discretion to take any
actions it deems necessary or advisable for the administration of the Plan. All
decisions, interpretations and other actions of the Board of Directors shall be
final and binding on all Purchasers, all Optionees and all persons deriving
their rights from a Purchaser or Optionee.

SECTION 3. ELIGIBILITY.

(a) General Rule. Only Employees, Outside Directors and Consultants shall be
eligible for the grant of Nonstatutory Options or the direct award or sale of
Shares. Only Employees shall be eligible for the grant of ISOs.

(b) Ten-Percent Stockholders. A person who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, its
Parent or any of its Subsidiaries shall not be eligible for the grant of an ISO
unless (i) the Exercise Price is at least 110% of the Fair Market Value of a
Share on the Date of Grant and (ii) such ISO by its terms is not exercisable
after the expiration of five years from the Date of Grant. For purposes of this
Subsection (b), in determining stock ownership, the attribution rules of
Section 424(d) of the Code shall be applied.



--------------------------------------------------------------------------------

SECTION 4. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Not more than 44,363,725 Shares may be issued under the
Plan, subject to Subsection (b) below and Section 8(a).1 All of these Shares may
be issued upon the exercise of ISOs. The number of Shares that are subject to
Options or other rights outstanding at any time under the Plan shall not exceed
the number of Shares that then remain available for issuance under the Plan. The
Company, during the term of the Plan, shall at all times reserve and keep
available sufficient Shares to satisfy the requirements of the Plan. Shares
offered under the Plan may be authorized but unissued Shares or treasury Shares.

(b) Additional Shares. In the event that Shares previously issued under the Plan
are reacquired by the Company, such Shares shall be added to the number of
Shares then available for issuance under the Plan. In the event that Shares that
otherwise would have been issuable under the Plan are withheld by the Company in
payment of the Purchase Price, Exercise Price or withholding taxes, such Shares
shall remain available for issuance under the Plan. In the event that an
outstanding Option or other right for any reason expires or is canceled, the
Shares allocable to the unexercised portion of such Option or other right shall
be added to the number of Shares then available for issuance under the Plan.

SECTION 5. TERMS AND CONDITIONS OF AWARDS OR SALES.

(a) Stock Grant or Purchase Agreement. Each award of Shares under the Plan shall
be evidenced by a Stock Grant Agreement between the Grantee and the Company.
Each sale of Shares under the Plan (other than upon exercise of an Option) shall
be evidenced by a Stock Purchase Agreement between the Purchaser and the
Company. Such award or sale shall be subject to all applicable terms and
conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Board of Directors deems
appropriate for inclusion in a Stock Grant Agreement or Stock Purchase
Agreement. The provisions of the various Stock Grant Agreements and Stock
Purchase Agreements entered into under the Plan need not be identical.

(b) Duration of Offers and Nontransferability of Rights. Any right to purchase
Shares under the Plan (other than an Option) shall automatically expire if not
exercised by the Purchaser within 30 days after the grant of such right was
communicated to the Purchaser by the Company. Such right shall not be
transferable and shall be exercisable only by the Purchaser to whom such right
was granted.

(c) Purchase Price. The Board of Directors shall determine the Purchase Price of
Shares to be offered under the Plan at its sole discretion. The Purchase Price
shall be payable in a form described in Section 7.

(d) Withholding Taxes. As a condition to the award, purchase, vesting or
transfer of Shares, the Grantee or Purchaser shall make such arrangements as the
Board of Directors may require for the satisfaction of any federal, state, local
or foreign withholding tax obligations that may arise in connection with such
event.

 

1  Please refer to Exhibit A for a schedule of the initial share reserve and any
subsequent increases in the reserve.

 

2



--------------------------------------------------------------------------------

(e) Transfer Restrictions and Forfeiture Conditions. Any Shares awarded or sold
under the Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the Board
of Directors may determine. Such restrictions shall be set forth in the
applicable Stock Grant Agreement or Stock Purchase Agreement and shall apply in
addition to any restrictions that may apply to holders of Shares generally.

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. The
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Board of Directors deems appropriate for inclusion in a
Stock Option Agreement. The provisions of the various Stock Option Agreements
entered into under the Plan need not be identical.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 8. The Stock Option Agreement shall also
specify whether the Option is an ISO or a Nonstatutory Option.

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an Option shall not be less than 100% of the Fair
Market Value of a Share on the Date of Grant, and in the case of an ISO a higher
percentage may be required by Section 3(b). Subject to the preceding sentence,
the Exercise Price shall be determined by the Board of Directors at its sole
discretion. The Exercise Price shall be payable in a form described in
Section 7. This Subsection (c) shall not apply to an Option granted pursuant to
an assumption of, or substitution for, another option in a manner that complies
with Section 424(a) of the Code (whether or not the Option is an ISO).

(d) Exercisability. Each Stock Option Agreement shall specify the date when all
or any installment of the Option is to become exercisable. No Option shall be
exercisable unless the Optionee (i) has delivered an executed copy of the Stock
Option Agreement to the Company or (ii) otherwise agrees to be bound by the
terms of the Stock Option Agreement. The Board of Directors shall determine the
exercisability provisions of the Stock Option Agreement at its sole discretion.
All of an Optionee’s Options shall become exercisable in full if
Section 8(b)(iv) applies.

(e) Basic Term. The Stock Option Agreement shall specify the term of the Option.
The term shall not exceed 10 years from the Date of Grant, and in the case of an
ISO a shorter term may be required by Section 3(b). Subject to the preceding
sentence, the Board of Directors at its sole discretion shall determine when an
Option is to expire.

 

3



--------------------------------------------------------------------------------

(f) Termination of Service (Except by Death). If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then the Optionee’s
Options shall expire on the earliest of the following dates:

(i) The expiration date determined pursuant to Subsection (e) above;

(ii) The date three months after the termination of the Optionee’s Service for
any reason other than Disability, or such earlier or later date as the Board of
Directors may determine (but in no event earlier than 30 days after the
termination of the Optionee’s Service); or

(iii) The date six months after the termination of the Optionee’s Service by
reason of Disability, or such later date as the Board of Directors may
determine.

The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become exercisable before the Optionee’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Optionee’s Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Optionee’s Service terminates. In the event that the Optionee dies
after the termination of the Optionee’s Service but before the expiration of the
Optionee’s Options, all or part of such Options may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Options directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Optionee’s Service terminated (or
became exercisable as a result of the termination) and the underlying Shares had
vested before the Optionee’s Service terminated (or vested as a result of the
termination).

(g) Leaves of Absence. For purposes of Subsection (f) above, Service shall be
deemed to continue while the Optionee is on a bona fide leave of absence, if
such leave was approved by the Company in writing and if continued crediting of
Service for this purpose is expressly required by the terms of such leave or by
applicable law (as determined by the Company).

(h) Death of Optionee. If an Optionee dies while the Optionee is in Service,
then the Optionee’s Options shall expire on the earlier of the following dates:

(i) The expiration date determined pursuant to Subsection (e) above; or

(ii) The date 12 months after the Optionee’s death, or such earlier or later
date as the Board of Directors may determine (but in no event earlier than six
months after the Optionee’s death).

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Options directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that such Options had become exercisable
before the Optionee’s death (or became exercisable as a result of the death) and
the underlying Shares had vested before the Optionee’s death (or vested as a
result of the Optionee’s death). The balance of such Options shall lapse when
the Optionee dies.

 

4



--------------------------------------------------------------------------------

(i) Post-Exercise Restrictions on Transfer of Shares. Any Shares issued upon
exercise of an Option shall be subject to such special forfeiture conditions,
rights of repurchase, rights of first refusal and other transfer restrictions as
the Board of Directors may determine. Such restrictions shall be set forth in
the applicable Stock Option Agreement and shall apply in addition to any
restrictions that may apply to holders of Shares generally.

(j) Pre-Exercise Restrictions on Transfer of Options or Shares. An Option shall
be transferable by the Optionee only by (i) a beneficiary designation, (ii) a
will or (iii) the laws of descent and distribution, except as provided in the
next sentence. If the applicable Stock Option Agreement so provides, a
Nonstatutory Option shall also be transferable by gift or domestic relations
order to a Family Member of the Optionee. An ISO may be exercised during the
lifetime of the Optionee only by the Optionee or by the Optionee’s guardian or
legal representative. In addition, an Option shall comply with all conditions of
Rule 12h-1(f)(1) under the Exchange Act until the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. Such
conditions include, without limitation, the transferability restrictions set
forth in Rule 12h-1(f)(1)(iv) and (v) under the Exchange Act, which shall apply
to an Option and, prior to exercise, to the Shares to be issued upon exercise of
such Option during the period commencing on the Date of Grant and ending on the
earlier of (i) the date when the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or (ii) the date when
the Company makes a determination that it will cease to rely on the exemption
afforded by Rule 12h-1(f)(1) under the Exchange Act. During such period, an
Option and, prior to exercise, the Shares to be issued upon exercise of such
Option shall be restricted as to any pledge, hypothecation or other transfer by
the Optionee, including any short position, any “put equivalent position” (as
defined in Rule 16a-1(h) under the Exchange Act) or any “call equivalent
position” (as defined in Rule 16a-1(b) under the Exchange Act).

(k) Withholding Taxes. As a condition to the grant or exercise of an Option, the
Optionee shall make such arrangements as the Board of Directors may require for
the satisfaction of any federal, state, local or foreign withholding tax
obligations that may arise in connection with such grant or exercise. The
Optionee shall also make such arrangements as the Board of Directors may require
for the satisfaction of any federal, state, local or foreign withholding tax
obligations that may arise in connection with the vesting or transfer of Shares
acquired by exercising an Option or any similar event.

(l) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by the
Optionee’s Option until such person becomes entitled to receive such Shares by
filing a notice of exercise and paying the Exercise Price pursuant to the terms
of such Option.

(m) Modification, Extension and Assumption of Options. Within the limitations of
the Plan, the Board of Directors may modify, extend or assume outstanding
Options or may accept the cancellation of outstanding Options (whether granted
by the Company or another issuer) in return for the grant of new Options for the
same or a different number of Shares and at the same or a different Exercise
Price. The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, impair the Optionee’s rights or increase
the Optionee’s obligations under such Option.

 

5



--------------------------------------------------------------------------------

(n) Company’s Right to Cancel Certain Options. Any other provision of the Plan
or a Stock Option Agreement notwithstanding, the Company shall have the right at
any time to cancel an Option that was not granted in compliance with Rule 701
under the Securities Act. Prior to canceling such Option, the Company shall give
the Optionee not less than 30 days’ notice in writing. If the Company elects to
cancel such Option, it shall deliver to the Optionee consideration with an
aggregate Fair Market Value equal to the excess of (i) the Fair Market Value of
the Shares subject to such Option as of the time of the cancellation over
(ii) the Exercise Price of such Option. The consideration may be delivered in
the form of cash or cash equivalents, in the form of Shares, or a combination of
both. If the consideration would be a negative amount, such Option may be
cancelled without the delivery of any consideration.

SECTION 7. PAYMENT FOR SHARES.

(a) General Rule. The entire Purchase Price or Exercise Price of Shares issued
under the Plan shall be payable in cash or cash equivalents at the time when
such Shares are purchased, except as otherwise provided in this Section 7.

(b) Services Rendered. At the discretion of the Board of Directors, Shares may
be awarded under the Plan in consideration of services rendered to the Company,
a Parent or a Subsidiary prior to the award.

(c) Promissory Note. At the discretion of the Board of Directors, all or a
portion of the Purchase Price or Exercise Price (as the case may be) of Shares
issued under the Plan may be paid with a full-recourse promissory note. The
Shares shall be pledged as security for payment of the principal amount of the
promissory note and interest thereon. The interest rate payable under the terms
of the promissory note shall not be less than the minimum rate (if any) required
to avoid the imputation of additional interest under the Code. Subject to the
foregoing, the Board of Directors (at its sole discretion) shall specify the
term, interest rate, amortization requirements (if any) and other provisions of
such note.

(d) Surrender of Stock. At the discretion of the Board of Directors, all or any
part of the Exercise Price may be paid by surrendering, or attesting to the
ownership of, Shares that are already owned by the Optionee. Such Shares shall
be surrendered to the Company in good form for transfer and shall be valued at
their Fair Market Value as of the date when the Option is exercised.

(e) Exercise/Sale. To the extent that a Stock Option Agreement so provides, and
if Stock is publicly traded, all or part of the Exercise Price and any
withholding taxes may be paid by the delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company.

 

6



--------------------------------------------------------------------------------

(f) Other Forms of Payment. To the extent that a Stock Purchase Agreement or
Stock Option Agreement so provides, the Purchase Price or Exercise Price of
Shares issued under the Plan may be paid in any other form permitted by
applicable law.

SECTION 8. ADJUSTMENT OF SHARES.

(a) General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a combination or consolidation of
the outstanding Stock into a lesser number of Shares, a reclassification, or any
other increase or decrease in the number of issued shares of Stock effected
without receipt of consideration by the Company, proportionate adjustments shall
automatically be made in each of (i) the number of Shares available for future
grants under Section 4, (ii) the number of Shares covered by each outstanding
Option and (iii) the Exercise Price under each outstanding Option. In the event
of a declaration of an extraordinary dividend payable in a form other than
Shares in an amount that has a material effect on the Fair Market Value of the
Stock, a recapitalization, a spin-off, or a similar occurrence, the Board of
Directors at its sole discretion may make appropriate adjustments in one or more
of (i) the number of Shares available for future grants under Section 4,
(ii) the number of Shares covered by each outstanding Option or (iii) the
Exercise Price under each outstanding Option; provided, however, that the Board
of Directors shall in any event make such adjustments as may be required by
Section 25102(o) of the California Corporations Code.

(b) Mergers and Consolidations. In the event that the Company is a party to a
merger or consolidation, all Shares acquired under the Plan and all Options
shall be subject to the agreement of merger or consolidation. Such agreement
need not treat all Options in an identical manner, and it shall provide for one
or more of the following with respect to each Option:

(i) The continuation of the Option by the Company (if the Company is the
surviving corporation).

(ii) The assumption of the Option by the surviving corporation or its parent in
a manner that complies with Section 424(a) of the Code (whether or not the
Option is an ISO).

(iii) The substitution by the surviving corporation or its parent of a new
option for the Option in a manner that complies with Section 424(a) of the Code
(whether or not the Option is an ISO).

(iv) Full exercisability of the Option and full vesting of the Shares subject to
the Option, followed by the cancellation of the Option. The full exercisability
of the Option and full vesting of the Shares subject to the Option may be
contingent on the closing of such merger or consolidation. The Optionee shall be
able to exercise the Option during a period of not less than five full business
days preceding the effective date of such merger or consolidation, unless (A) a
shorter period is required to permit a timely closing of such merger or
consolidation and (B) such shorter period still offers the Optionee a reasonable
opportunity to exercise the Option. Any exercise of the Option during such
period may be contingent on the closing of such merger or consolidation.

 

7



--------------------------------------------------------------------------------

(v) The cancellation of the Option and a payment to the Optionee equal to the
excess of (A) the Fair Market Value of the Shares subject to the Option as of
the effective date of such merger or consolidation over (B) the Exercise Price
of the Option. Such payment shall be made in the form of cash, cash equivalents,
or securities of the surviving corporation or its parent with a Fair Market
Value equal to the required amount. Subject to Section 409A of the Code, such
payment may be made in installments and may be deferred until the date or dates
when the Option would have become exercisable or such Shares would have vested.
The amount of such payment initially shall be calculated without regard to
whether or not the Option is then exercisable or such Shares are then vested.
However, such payment may be subject to vesting based on the Optionee’s
continuing Service, provided that the vesting schedule shall not be less
favorable to the Optionee than the schedule under which the Option would have
become exercisable or such Shares would have vested. In addition, any escrow,
holdback, earnout or similar provisions in the agreement of merger or
consolidation may apply to such payment to the same extent and in the same
manner as such provisions apply to the holders of Shares. If the Exercise Price
of the Shares subject to the Option exceeds the Fair Market Value of such
Shares, then the Option may be cancelled without making a payment to the
Optionee. For purposes of this Paragraph (v), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.

(c) Reservation of Rights. Except as provided in this Section 8, a Grantee,
Purchaser or Optionee shall have no rights by reason of (i) any subdivision or
consolidation of shares of stock of any class, (ii) the payment of any dividend
or (iii) any other increase or decrease in the number of shares of stock of any
class. Any issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

SECTION 9. PRE-EXERCISE INFORMATION REQUIREMENT.

(a) Application of Requirement. This Section 9 shall apply only during a period
that (i) commences when the Company begins to rely on the exemption described in
Rule 12h-1(f)(1) under the Exchange Act, as determined by the Company in its
sole discretion, and (ii) ends on the earlier of (A) the date when the Company
ceases to rely on such exemption, as determined by the Company in its sole
discretion, or (B) the date when the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act. In addition, this
Section 9 shall in no event apply to an Optionee after he or she has fully
exercised all of his or her Options.

 

8



--------------------------------------------------------------------------------

(b) Scope of Requirement. The Company shall provide to each Optionee the
information described in Rule 701(e)(3), (4) and (5) under the Securities Act.
Such information shall be provided at six-month intervals, and the financial
statements included in such information shall not be more than 180 days old. The
foregoing notwithstanding, the Company shall not be required to provide such
information unless the Optionee has agreed in writing, on a form prescribed by
the Company, to keep such information confidential.

SECTION 10. MISCELLANEOUS PROVISIONS.

(a) Securities Law Requirements. Shares shall not be issued under the Plan
unless the issuance and delivery of such Shares comply with (or are exempt from)
all applicable requirements of law, including (without limitation) the
Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Company shall not be liable for a failure to issue Shares that is
attributable to such requirements.

(b) No Retention Rights. Nothing in the Plan or in any right or Option granted
under the Plan shall confer upon the Grantee, Purchaser or Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee, Purchaser or Optionee) or of the
Grantee, Purchaser or Optionee, which rights are hereby expressly reserved by
each, to terminate his or her Service at any time and for any reason, with or
without cause.

(c) Treatment as Compensation. Any compensation that an individual earns or is
deemed to earn under this Plan shall not be considered a part of his or her
compensation for purposes of calculating contributions, accruals or benefits
under any other plan or program that is maintained or funded by the Company, a
Parent or a Subsidiary.

(d) Transferrability of Options or Shares Awarded or Sold Under the Plan.
Notwithstanding anything to the contrary in the Plan, unless determined
otherwise by the Board of Directors or pursuant to this Section 10(d), (i) an
Option or (ii) Restricted Shares shall be transferable by the Optionee or holder
of such Restricted Shares only by (A) a beneficiary designation, (B) a will or
(C) the laws of descent and distribution. If the Board of Directors makes an
Option or Restricted Shares transferrable, including, without limitation, by
instrument to an inter vivos or testamentary trust in which the Option or
Restricted Shares are to be passed to beneficiaries upon the death of the
trustor (settlor) or by gift or domestic relations order to a Family Member of
the Optionee or holder of Restricted Shares, such Option or Restricted Shares
may contain such additional terms and conditions as the Board of Directors deems
appropriate. The terms of this Plan and the applicable Stock Option Agreement,
Stock Grant Agreement or Stock Purchase Agreement will be binding upon the
executors, administrators, heirs, successors and assigns of Participant.

(e) Governing Law. The Plan and all awards, sales and grants under the Plan
shall be governed by, and construed in accordance with, the laws of the State of
Nevada, as such laws are applied to contracts entered into and performed in such
State.

 

9



--------------------------------------------------------------------------------

SECTION 11. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall become effective on
the date of its adoption by the Board of Directors, subject to the approval of
the Company’s stockholders. If the stockholders fail to approve the Plan within
12 months after its adoption by the Board of Directors, then any grants,
exercises or sales that have already occurred under the Plan shall be rescinded
and no additional grants, exercises or sales shall thereafter be made under the
Plan. The Plan shall terminate automatically 10 years after the later of (i) the
date when the Board of Directors adopted the Plan or (ii) the date when the
Board of Directors approved the most recent increase in the number of Shares
reserved under Section 4 that was also approved by the Company’s stockholders.
The Plan may be terminated on any earlier date pursuant to Subsection (b) below.

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend,
suspend or terminate the Plan at any time and for any reason; provided, however,
that any amendment of the Plan shall be subject to the approval of the Company’s
stockholders if it (i) increases the number of Shares available for issuance
under the Plan (except as provided in Section 8) or (ii) materially changes the
class of persons who are eligible for the grant of ISOs. Stockholder approval
shall not be required for any other amendment of the Plan. If the stockholders
fail to approve an increase in the number of Shares reserved under Section 4
within 12 months after its adoption by the Board of Directors, then any grants,
exercises or sales that have already occurred in reliance on such increase shall
be rescinded and no additional grants, exercises or sales shall thereafter be
made in reliance on such increase.

(c) Effect of Amendment or Termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Option (or
any other right to purchase Shares) granted under the Plan prior to such
termination. The termination of the Plan, or any amendment thereof, shall not
affect any Share previously issued or any Option previously granted under the
Plan.

SECTION 12. DEFINITIONS.

(a) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean a committee of the Board of Directors, as described
in Section 2(a).

(d) “Company” shall mean Workday, Inc., a Nevada corporation.

(e) “Consultant” shall mean a person who performs bona fide services for the
Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors.

 

10



--------------------------------------------------------------------------------

(f) “Date of Grant” shall mean the date of grant specified in the applicable
Stock Option Agreement, which date shall be the later of (i) the date on which
the Board of Directors resolved to grant the Option or (ii) the first day of the
Optionee’s Service.

(g) “Disability” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment.

(h) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(j) “Exercise Price” shall mean the amount for which one Share may be purchased
upon exercise of an Option, as specified by the Board of Directors in the
applicable Stock Option Agreement.

(k) “Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons.

(l) “Family Member” shall mean (i) any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Optionee’s household (other than a tenant or employee), (iii) a trust in which
persons described in Clause (i) or (ii) have more than 50% of the beneficial
interest, (iv) a foundation in which persons described in Clause (i) or (ii) or
the Optionee control the management of assets and (v) any other entity in which
persons described in Clause (i) or (ii) or the Optionee own more than 50% of the
voting interests.

(m) “Grantee” shall mean a person to whom the Board of Directors has awarded
Shares under the Plan.

(n) “ISO” shall mean an employee incentive stock option described in
Section 422(b) of the Code.

(o) “Nonstatutory Option” shall mean a stock option not described in
Sections 422(b) or 423(b) of the Code.

(p) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

(q) “Optionee” shall mean a person who holds an Option.

(r) “Outside Director” shall mean a member of the Board of Directors who is not
an Employee.

 

11



--------------------------------------------------------------------------------

(s) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

(t) “Plan” shall mean this Workday, Inc. 2005 Stock Plan.

(u) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Board of Directors.

(v) “Purchaser” shall mean a person to whom the Board of Directors has offered
the right to purchase Shares under the Plan (other than upon exercise of an
Option).

(w) “Restricted Shares” shall mean Shares awarded or sold under the Plan that
are subject to a right of repurchase, forfeiture right or other transfer
restrictions set forth in the applicable Stock Grant Agreement or Stock Purchase
Agreement.

(x) “Securities Act” shall mean the Securities Act of 1933, as amended.

(y) “Service” shall mean service as an Employee, Outside Director or Consultant.

(z) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 8 (if applicable).

(aa) “Stock” shall mean the Common Stock of the Company.

(bb) “Stock Grant Agreement” shall mean the agreement between the Company and a
Grantee who is awarded Shares under the Plan that contains the terms, conditions
and restrictions pertaining to the award of such Shares.

(cc) “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
the Optionee’s Option.

(dd) “Stock Purchase Agreement” shall mean the agreement between the Company and
a Purchaser who purchases Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the purchase of such Shares.

(ee) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

12



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN

 

Date of Board

Approval

  

Date of Stockholder

Approval

  

Number of

Shares Added

  

Cumulative Number

of Shares

April 14, 2005    April 14, 2005    Not Applicable    12,000,000 December 18,
2006    December 18, 2006    4,000,000    16,000,000 December 21, 2007   
December 21, 2007    2,500,000    18,500,000 July 25, 2008    July 25, 2008   
3,000,000    21,500,000 November 7, 2008    November 10, 2008    2,000,000   
23,500,000 April 17, 2009    April 17, 2009    1,079,800    24,579,800
January 27, 2010    January 29, 2010    6,000,000    30,863,725 February 2, 2011
   February 7, 2011    7,500,000    38,363,725 January 24, 2012    February 6,
2012    6,000,000    44,363,725 May 22, 2012    June 4, 2012    15,000,000   
59,363,725